DETAILED ACTION
Status of the Application
Receipt of AFCP 2.0 Request and the Response and Amendment filed 03/22/2021 is acknowledged.
Applicant has overcome the following rejections by cancellation of the claims: (1) the 35 U.S.C. 103 rejection of claim 4 over Hideaki and Sistrunk has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-11 and 18
Withdrawn claims: 				12-17
Previously cancelled claims: 		None
Newly cancelled claims:			4
Amended claims: 				1
New claims: 					19
Claims currently under consideration:	1-3, 5-11, 18, and 19
Currently rejected claims:			1-3, 5-11, 18, and 19
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 5-11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hotta (JP2007/236,213; Google translation previously cited by Examiner), in view of Shuto (JP 2010-187546) as evidenced by Choudhary (Choudhary, A., “Different Mesh Sizes and Mesh to Micron Conversion”, June 20, 2016, Pharmaceutical Guidelines; previously cited by Examiner), and Löfgren (Löfgren, C., “Pectins – structure and gel forming properties”, 2000, Department of Food Science, Chalmers University of Technology, Sweden).
Regarding claim 1, Hotta teaches a liquid condiment, comprising: a seasoning liquid; and a solid ingredient that is a vegetable immersed in the seasoning liquid (corresponding to seasoning liquid containing a vegetable piece as a solid ingredient) ([0001]).  Hotta also teaches that the seasoning liquid has a Brix value of 10 to 25 degrees by disclosing that a total amount of saccharide is 10% to 25% by weight with respect to the total liquid amount ([0028]).  One gram of sucrose (or another sweetener) in 100 grams of solution is one degree Brix; the degree Brix represents the strength of the solution as percentage by weight.  Therefore, although Hotta does not explicitly state a Brix value, the value is determined to be 10 to 25 degrees Brix from the percent by weight, which falls within the claimed range.  Although Hotta does not mention the solid ingredient being able to pass through a 3-mesh sieve but not through an 8-mesh sieve, it does teach the solid ingredient to be 0.8 – 5 mm in size ([0023]).  As evidenced by Choudhary, an opening in a 3-mesh sieve is 6.730 mm while an opening in an 8-mesh sieve is 2.38 mm (page 1, Table) which overlaps the size range disclosed in Hotta; therefore, as long as the pieces of solid ingredient are greater than 2.38 mm but less than 6.730 mm in size, the solid ingredient of Hotta teaches a solid ingredient that can pass through a 3-mesh sieve but not an 8-mesh sieve.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  Please see MPEP § 2144.05.I.     Hotta further teaches that the content of the solid ingredient is 0.1% - 20% by mass 
However, as evidenced by Löfgren, the gelation of LM pectin occurs in an acidic environment typically at pH 2.5-4.0 (page 43, paragraph 1) with calcium ions (page 51, paragraph 4).  Shuto teaches a seasoning liquid containing LM pectin ([0006]) in an amount of 0.1-0.45% ([0007]) at a pH of 2-5 ([0024]) with a maximum calcium ion concentration of 0.02% so that the pectin does not gel ([0015]).  This disclosure of Shuto suggests that a calcium concentration greater than 0.02% in a liquid comprising 0.1-0.45% LM pectin will cause gelation.  The calcium concentration and pH range taught by Shuto overlaps the claimed ranges. 
It would have been obvious to one of ordinary skill in the art to have modified the seasoning liquid of Hotta to have the pH and calcium concentration taught by Shuto.  Since Hotta teaches the inclusion of at least 0.01% LM pectin and suitable conditions for gelation of the seasoning liquid and Löfgren discloses that LM pectin requires an acidic environment and calcium ions for gelation, a skilled practitioner would have been motivated to consult and incorporate the teaching of an additional reference such as Shuto in order to determine a suitable pH and calcium concentration for gelation of LM pectin in a seasoning liquid.  The pH value of Shuto falls within the claimed range while 
Regarding claim 2, the prior art teaches the invention as disclosed above in claim 1, including the incorporation of LM pectin into the seasoning liquid (Hotta, [0031]) and the minimum calcium content is 0.02% by mass for gelation (Shuto, [0015]), which overlaps the claimed range, rendering it obvious.
Regarding claim 5, the prior art teaches a liquid condiment as taught above in claim 1, including a calcium-containing dried vegetable (corresponding to the dried vegetable pieces may be anything as long as they can be eaten such as onion, garlic, leek, ginger, carrots, and burdock) (Hotta, [0025]) with a water content of 1%-10% by weight (Hotta, [0022]), which overlaps the claimed water content, being immersed in the seasoning liquid.  
Regarding claim 6, the prior art teaches a liquid condiment as taught above in claim 1, including the solid ingredient is carrot, onion, burdock, garlic, and ginger (Hotta, [0025]).
Regarding claim 7, the prior art teaches a liquid condiment as taught above in claim 6, including the size of the dried vegetable pieces being 0.8 to 5 mm (Hotta, [0023]), which falls within the claimed vegetable thickness.
Regarding claim 8, the prior art teaches a liquid condiment as taught above in claim 6, including the solid ingredient is carrot and onion (Hotta, [0025]).
Regarding claim 9, the prior art teaches a liquid condiment as taught above in claim 1, including that the solid ingredient is a dried vegetable.  Since Hotta teaches the same dried vegetable as claimed and instantly disclosed, the dried vegetable of Hotta would necessarily have the claimed percent by mass of dietary fiber.  It is noted that claim 9 is a Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  Further, if there is any difference between the fiber content of the above solid ingredient and fiber content of the solid ingredient of the instant claim, the difference would have been minor and obvious.   
Regarding claim 10, the prior art teaches a liquid condiment as taught above in claim 1, including that the solid ingredient is a dried vegetable.  Since Hotta teaches a dried vegetable as claimed and instantly disclosed, the dried vegetable of Hotta would necessarily have the claimed breaking stress.  It is noted that claim 10 is a recitation of an inherent characteristic wherein the solid ingredient of Hotta ([0025]) is capable of having a breaking stress of 1.4 x 106 to 8 x 106 N/m2 at room temperature as a function of the solid ingredient type and its water content, as the solid ingredient of modified Hotta is a dried vegetable, as claimed and as disclosed.  Regarding product claims, when the Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  Further, if there is any difference between the breaking stress of the above solid ingredient and breaking stress of the solid ingredient of the instant claim, the difference would have been minor and obvious. 
Regarding claim 11, the prior art teaches a liquid condiment as taught above in claim 1.  It is noted that claim 11 is a recitation of an inherent characteristic wherein the solid ingredient of Hotta ([0025]) is capable of having a breaking stress that is at least 30% when the liquid condiment has been stored at 50 °C for 4 days versus being stored at 5 °C for 4 days as a function of the solid ingredient type and the diffusion rate of the immersion liquid, as the solid ingredient and immersion liquid of Hotta is a dried vegetable and seasoning liquid, respectively, as claimed and as disclosed.  Regarding product claims, when the ingredient recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  Further, if there is any difference between the breaking stresses of the above solid ingredient and breaking stresses of the solid ingredient of the instant claim, the difference would have been minor and obvious.  
Regarding claim 18, the prior art teaches a liquid condiment as taught above in claim 1, including the content of the solid ingredient is present in an amount of 0.1-20% by weight in the liquid seasoning (Hotta, [0022]), which overlaps with the claimed amount, rendering the claim obvious.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hotta (JP2007/236,213; Google translation previously cited by Examiner), in view of Shuto (JP 2010-187546) as evidenced by Choudhary (Choudhary, A., “Different Mesh Sizes and Mesh to Micron Conversion”, June 20, 2016, Pharmaceutical Guidelines; previously cited by Examiner) and Löfgren (Löfgren, C., “Pectins – structure and gel forming properties”, 2000, Department of Food Science, Chalmers University of Technology, Sweden) as applied to claim 1 above, and evidenced by FDA (“FDA Compliance Policy Guide”, March 1995; previously cited by Examiner).
Regarding claim 3, the prior art teaches a liquid condiment as taught above in claim 1, including the use of 16% wt. of vinegar (the kanji “食酢” in row 3 of Table 1 of Hotta, translates as vinegar in English, [0038]) which is the minimum equivalent of 0.64% wt. of acetic acid, based on the acetic acid content of vinegar being a minimum of 4%, as .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hotta (JP2007/236,213; Google translation previously cited by Examiner), in view of Shuto (JP 2010-187546) as evidenced by Choudhary (Choudhary, A., “Different Mesh Sizes and Mesh to Micron Conversion”, June 20, 2016, Pharmaceutical Guidelines; previously cited by Examiner) and Löfgren (Löfgren, C., “Pectins – structure and gel forming properties”, 2000, Department of Food Science, Chalmers University of Technology, Sweden) as applied to claim 1 above, and further in view of Ise (JP 2011-152125; Google translation relied on for citations).
Regarding claim 19, the prior art teaches the invention as disclosed above in claim 1, including the seasoning liquid comprising citric acid when the condiment is a dressing (Hotta, [0020]) and dried solid ingredients (Hotta, [0007]) such as onion and garlic (Hotta, [0025]), but does not teach the citric acid in an amount of 1-4% by mass of the seasoning liquid. 
However, Ise teaches a liquid seasoning ([0010]) that can be a dressing ([0033]) comprising dried solid ingredients ([0013]) such as garlic and onions ([0011]) wherein the seasoning liquid comprises acetic acid ([0020]) and citric acid in an amount of 0.01-1.2% ([0024]), which overlaps the claimed range.
It would have been obvious for a person of ordinary skill in the art to have modified the seasoning liquid of Hotta by using the amount of citric acid taught by Ise.  Since Hotta discloses the inclusion of citric acid in the seasoning liquid when it is a dressing, a skilled practitioner would be motivated to consult an additional reference in order to determine a 

Response to Arguments
Claim Rejection - 35 U.S.C. §103 of claims 1, 2, 4-11, and 18 over Hideaki and Sistrunk: Applicant’s arguments have been fully considered and are considered moot in light of the new grounds of rejection.
Applicant amended claim 1 to recite the “solid ingredient consists essentially of at least one dry vegetable that is immersed in the seasoning liquid” whereas Hideaki teaches the inclusion of grated vegetables and dried vegetables in the seasoning liquid (Applicant’s Remarks, page 6, paragraph 4- page 8, paragraph 1).  Applicant argued that since Sistrunk is directed to the preservation of the texture of canned sweet potatoes and is silent regarding the use of grated or dried vegetables, a skilled practitioner would not have arrived at the liquid condiment of amended claim 1 using Hideaki and Sistrunk (Applicant’s Remarks, p. 8, paragraph 2); therefore, amended claim 1 is patentable over the cited prior art.
 However, in the new grounds of rejection necessitated by the amendment of claim 1, neither Hideaki nor Sistrunk serve as prior art.  The primary reference in the rejection is Hotta which teaches a seasoning liquid wherein the solid ingredient of the seasoning liquid consists essentially of a dried vegetable.  Shuto serves as a secondary reference which teaches the maximum amount of calcium to prevent gelation of LM pectin in a seasoning liquid comprising dried vegetables is 0.02%; therefore, an amount of calcium above 0.02% is needed for the gelation of LM pectin, which overlaps the claimed range, 

Claim Rejection - 35 U.S.C. §103 of claim 3 over Hideaki and Sistrunk: Applicant’s arguments have been fully considered and are considered moot in light of the new grounds of rejection.
Applicant argued that claim 3 is patentable over the prior art as the evidentiary reference FDA does not remedy the aforementioned deficiencies of Hideaki and Sistrunk (Applicant’s Remarks, page 9, paragraphs 1-3).  Applicant also argued that new claim 19 must be patentable by virtue of its dependence on amended claim 1 (Applicant’s Remarks, p. 9, paragraph 4).
However, the limitations of amended claim 1 were rendered obvious in light of Hotta and Shuto, without Hideaki or Sistrunk serving as prior art; thus, Applicant’s arguments are rendered moot and the rejection of claim 3 stands as written above.  Also, the limitations of new claim 19 are fully taught by the combination of Hideaki, Shuto, and Ise wherein 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791